DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgment is made of Amendment filed November 24, 2022.  Claims 4 and 6 are canceled.  Claims 1 and 7 are amended.  Claim 21 is new.  Claims 1-3, 5 and 7-21 are pending.  

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 2, Applicant does not have a comma or semicolon after “head band”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyde et al (US 6,908,208). 
Regarding claim 1, X discloses an apparatus comprising: a head band 18; a fan 14 module connected to the head band, wherein the fan module is rotatable about an axis of rotation, and the axis of rotation is movable to a plurality of distances from the head band 18 along a first axis and a plurality of distances from the head band along a second axis (see at least Figures 1-9 and column 3, line 20 through column 5, line 2; the fan 14 is movable at a plurality of distances from the head band 18 in both the vertical and horizontal direction; note also the description in column 4, line 64 through column 5, line 2 indicating that pivots and/or ball and sockets can be used for multiple dimension movement).  
Regarding claim 3, the fan module 14 in Hyde has an adjustable orientation relative to the headband (see at least Figure 7 and column 4, line 64 through column 5, line 2).  
Regarding claim 5, the fan module 14 in Hyde comprises a fan that rotates in a rotation plane, and the rotational plane is adjustable relative to the head band 18 (see at least Figure 7 and column 4, line 64 through column 5, line 2).  

Allowable Subject Matter
Claims 7-20 are allowed.
Claim 2 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed November 24, 2022 with respect to the rejection of at least independent claim 1 in the previous Office Action have been considered but are moot based on the new grounds of rejection set forth above, said new rejections being necessitated by Applicant’s amendment.

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875